           Case 3:20-mj-01133-MDD Document 1 Filed 03/16/20 PageID.1 Page 1 of 11
AO 106 (Rev . 04/10) Application for a Search Warrant
                                                                                                                   FILE.D
                                       UNITED STATES DISTRICT Co                                            T
                                                                                                                 CLERK, U.S. DISTRICT COURT
                                                                     for the                                 SOUTHERN DISTRICT OF C.:AUFORNIA
                                                                                                           fil_..._..- -----n• _ __Q,,EPUTY
                                                         Southern District of California

              In the Matter of the Search of                            )
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)

                       iPhone X
                                                                        )
                                                                        )
                                                                                    Case No.     2 QMJ 1 1 3 3
         Seized as FP&F No. 2020250400130801                            )
                                                                        )

                                              APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  See Attachment A, incorporated herein by reference

located in the              Southern              District of               California              , there is now concealed {identify the
person or describe the property to be seized):

 See Attachment B, incorporated herein by reference

          The basis for the search under Fed. R. Crim. P. 4 I (c) is (check one or more) :
                 ri/ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                           Offense Description

        8 U.S.C . Section 1324                                                           Alien Smuggling

          The application is based on these facts:
        See attached Affidavit of Officer Carlo E. Nazareno, U.S. Customs and Border Protection

           ~ Continued on the attached sheet.
           0 Delayed notice of        days (give exact ending date if more_                                 -----
                                                                                                                            ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth Q



                                                                                                   Applicant 's signature




Sworn to before me and signed in my presence.


Date:       3 lib /uJc-J
City and state: San Diego, CA                                                   Mitchell D. Dembin, United States Magistrate Judge
                                                                                                   Printed name and title
             Case 3:20-mj-01133-MDD Document 1 Filed 03/16/20 PageID.2 Page 2 of 11




                                                 AFFIDAVIT
 1

 2                   I, Carlo E. Nazareno, being duly sworn, hereby state as follows:

 3                                           INTRODUCTION
     II          1.    I submit this affidavit in support of an application for warrant(s) to search
 4
          the following electronic device(s):
 5
                               iPhone X
 6                             Seized as FP&F No. 2020250400130801
                               ("Target Device # 1")
 7

 B JJ the ("Target Device"), as further described in Attachment A and to seize evidence of
          crime, specifically, violations of Title 8, United States Code, Section 1324 (Alien
 9   11
          Smuggling), as further described in Attachment B.
10              2.       The requested warrant( s) relate( s) to the investigation and prosecution of
ll   II Fabian FIGUEROA Jr for          transportation of illegal aliens within the United States. The
          Target Device is/are currently in the custody of Department of Homeland Security,
12
     II Customs and Border Protection, 720 E. San Ysidro Blvd., San Ysidro, CA.
13              3.       The facts set forth in this affidavit are based upon my personal observations,

14
     II my    training and experience, and information obtained from various law enforcement
          personnel and witnesses, including my review of reports prepared by other law
15
     II enforcement officers and agents.      This affidavit is intended to show that there is sufficient
16 II probable cause for the requested warrant and does not purport to set forth all of my

17
     II knowledge of the investigation into this matter.     Dates and times are approximate.
                                        TRAINING AND EXPERIENCE
18
                4.       I have been employed by U.S. Customs and Border Protection since 2007, and
19
     II am currently assigned to the San Ysidro Criminal Enforcement Unit. I graduated from the
20
                                                       1

21
            Case 3:20-mj-01133-MDD Document 1 Filed 03/16/20 PageID.3 Page 3 of 11




 111 CBP Basic Academy at the Federal Law Enforcement Training Center in Glynco, Georgia.

 2
     II I am a Federal Law Enforcement Officer within the meaning of Rule 41(a)(2)(C), Federal
          Rules of Criminal Procedure and have been a Federal Law Enforcement Officer for twelve
 3
     II years.        I am authorized by Rule 41(a) Federal Rules of Criminal Procedure to make
 4 II applications for search and seizure warrants and serve arrest warrants. I have experience
 S II and have received training with respect to conducting investigations of immigration and
          criminal violations of Titles 8, 18, 19, and 21 of the United States Code.
 6
                 5.       My current duties involve the preparation of criminal and administrative cases
 7 II for prosecution, including the use oflinking related subjects and information via electronic

 8
     II equipment        and telephones. In the course of my duties, I investigate and prepare for
          prosecution cases against persons involved in the inducement, transportation, and
 9
     II harboring of illegal aliens into and within the United States; and, the utilization of illegally-
10 II obtained, counterfeit, altered or genuine immigration documents by illegal aliens to
ll   II illegally gain entry or remain in the United States.
                 6.       During my tenure as a CBP Officer, I have participated in the investigation of
12
     II a number of cases involving the smuggling of aliens from Mexico into the United States
13 II and transportation of illegal aliens within the United States, which have resulted in the

14
     II issuance       of arrest warrants, search warrants, seizure warrants, and the indictments of
          persons for alien smuggling, including drivers, passengers, and guides.
15               7.       Through the course of my training, investigations, and conversations with
16 II other law enforcement personnel, I have gained a working knowledge of the operational
     II habits of alien smugglers and alien transporters, in particular those who attempt to smuggle
17
          aliens into the United States from Mexico and transport them throughout the Southern
     II
18 District of California. I am aware that it is a common practice for alien smugglers to work

1911 in concert with other individuals and to do so by utilizing cellular telephones to maintain
     ,, communications with co-conspirators and/or illegal aliens in order to further their criminal
20
                                                        2

21
             Case 3:20-mj-01133-MDD Document 1 Filed 03/16/20 PageID.4 Page 4 of 11




 111 activities. Because they are mobile, the use of cellular telephones permits alien smugglers

 2
     II and    transporters to easily carry out various tasks related to their smuggling activities,
          including, e.g., remotely monitoring the progress of the aliens while the aliens are in transit,
 3 II providing instructions to transporters, guiding aliens to specific pick up locations, warning

 4 II accomplices about law enforcement activity in the area and the status of check-point

     11
          operations, and communicating with co-conspirators who guide aliens, coordinate drop off
 5
          locations, and/or operate alien stash houses.
 6
                 8.     The smuggling of aliens generates many types of evidence, including, but not
 7 II limited to, cellular phone-related evidence such as voicemail messages referring to the

 8
     II arrangements       of travel, names, photographs, text messaging (via SMS or other
          applications), and phone numbers of co-conspirators and illegal aliens. For example,
 9
     II drivers and passengers responsible for transporting illegal aliens are typically in telephonic
10 II contact with co-conspirators immediately prior to and/or following the crossing of the
ll   II illegal aliens at the border, at which time they receive instructions, including where to pick-
          up the illegal aliens for transportation into the United States and where to take the illegal
12
     II aliens   after crossing into the United States. These communications may also include
13 II locations for delivery to stash houses and/or sponsors. Illegal aliens also are typically in

14
     II telephonic contact with co-conspirators prior to and following their crossing in order to
          make smuggling arrangements, receive instructions, and report their locations after
ls   II crossing.     It is common for alien smugglers to be in contact with co-conspirators weeks to
1611 months in advance of an event to recruit drivers and to coordinate the event. It is also
          common for co-conspirators to continue to contact each other by phone calls, social media,
17   II
          or messaging applications when contact is lost with the driver after an apprehension has
18 II occurred.

19

20
                                                          3

21
             Case 3:20-mj-01133-MDD Document 1 Filed 03/16/20 PageID.5 Page 5 of 11




 1              9.      Based upon my training, experience, and consultations with law enforcement

 2
     II officers experienced in narcotics trafficking investigations, and all the facts and opinions
          set forth in this affidavit, I know that cellular telephones (including their Subscriber
 3 II Identity Module (SIM) card(s)) can and often do contain electronic evidence, including,

 411 for example, phone logs and contacts, voice and text communications, and data, such as

 5
     II emails,      text messages, chats and chat logs from various third-party applications,
          photographs, audio files, videos, and location data. In particular, in my experience and
 6 II consultation with law enforcement officers experienced in alien smuggling investigations,

 7 II I am aware that individuals engaged in alien smuggling may store photos and videos on
     II their cell phones that reflect or show co-conspirators and associates engaged in alien
 8
          smuggling, as well as images and videos with geo-location data identifying alien smuggling
 9
     II transportation routes, and communications to and from recruiters and organizers.
10              10.      This information can be stored within disks, memory cards, deleted data,
     II
l l remnant data, slack space, and temporary or permanent files contained on or in the cellular
          telephone. Specifically, searches of cellular telephones may yield evidence:
12
                a.      tending to indicate efforts to smuggle aliens from Mexico into the United
13                      States;
                b.      tending to identify accounts, facilities, storage devices, and/or services-such
14
                        as email addresses, IP addresses, and phone numbers-used to facilitate alien
15
                        smuggling and transportation of smuggled aliens;
16              C.      tending to identify co-conspirators, criminal associates, or others involved in
                        alien smuggling, or transportation of smuggled aliens;
17
                d.      tending to identify travel to or presence at locations involved in the smuggling,
18
                        transportation, or harboring of illegal aliens, such as stash houses, load houses,
19                      or delivery points;

20
                                                        4

21
            Case 3:20-mj-01133-MDD Document 1 Filed 03/16/20 PageID.6 Page 6 of 11




 1              e.     tending to identify the user of, or persons with control over or access to, the
                       Target Device(s); and/or
 2
                f.     tending to place in context, identify the creator or recipient of, or establish the
 3
                       time of creation or receipt of communications, records, or data involved in the
 4                     activities described above.
                               FACTS SUPPORTING PROBABLE CAUSE
 5
               11.     On March 14, 2020, at approximately 8:25 P.M., Fabian FIGUEROA Jr
 5
     II (Defendant),   entered the United States from Mexico through the San Ysidro, California
 7 II Port of Entry as the driver and sole visible occupant of a gray Ford Explorer Sport Trac

 8
     II bearing California license plates.     Upon inspection before a United States Customs and
          Border Protection (CBP) Officer, Defendant stated he was going to Las Vegas, Nevada
 9 11 with nothing to declare.

10 II          12.     A Canine Enforcement Officer (CEO), was conducting pre-primary roving
ll   II operations when his canine alerted to the bed area of the vehicle.       The CEO informed the
          CBP Officer of his canine' s alert and the Defendant was secured and escorted to the
12   11
          Security Office and the vehicle was driven to vehicle secondary for further inspection.
13 II          13.     In secondary, a CBP Officer stepped onto the bed of the truck and loosened

14
     II the bolts holding the bed to the frame of the truck.      Several CBP Officers lifted the bed
          high enough to discover two people in a non-factory compartment. The CBP Officer
ls   II assisted and removed the two people from the non-factory compartment.            The individuals
16 II were later identified as M.M.F.M. (MWl) and F.M.V. (MW2), both minor citizens and
          nationals of Mexico without lawful documents to enter or reside in the United States and
17 ..
          were held as Material Witnesses.
18             14.     During a video-recorded interview, MWl admitted to being a citizen of
19 II Mexico without lawful documents to enter the United States. MWl stated her parents

     11
          made smuggling arrangements to enter the United States with an unknown person for an
20
                                                       5

21
             Case 3:20-mj-01133-MDD Document 1 Filed 03/16/20 PageID.7 Page 7 of 11




 111 unknown amount once she successfully entered. MWl stated she was going to Los

 2
     II Angeles, California to look for work.
                15.    During a video-recorded interview, MW2 admitted to being a citizen of
 3
     II Mexico without lawful documents to enter the United States.    MW2 stated his father made
 4 II smuggling arrangements for him to enter the United States and was going to pay an
 S II unknown amount once he successfully entered. MW2 stated he was going to Los Angeles,
          California to look for work.
 6
                16.    A iPhone X ("Target Device") was discovered in the vehicle. The cell phone
 7 II ("Target Device") was subsequently seized. FIGUERO Jr was asked who the target

 8
     II device belonged to.    FIGUERO Jr claimed ownership of the cell phone.
                                            METHODOLOGY
 9
                17.    It is not possible to determine, merely by knowing the cellular telephone's
10 II make, model and serial number, the nature and types of services to which the device is
ll II subscribed and the nature of the data stored on the device. Cellular devices today can be
          simple cellular telephones and text message devices, can include cameras, can serve as
12
     II personal digital assistants and have functions such as calendars and full address books and
13 II can be mini-computers allowing for electronic mail services, web services and rudimentary

14
     II word processing. An increasing number of cellular service providers now allow for their
          subscribers to access their device over the internet and remotely destroy all of the data
ls   II contained on the    device. For that reason, the device may only be powered in a secure
16 II environment or, if possible, started in "flight mode" which disables access to the network.
     II Unlike typical computers, many cellular telephones do not have hard drives or hard drive
17
          equivalents and store information in volatile memory within the device or in memory cards
18 11 inserted into the device. Current technology provides some solutions for acquiring some of

19 II the data stored in some cellular telephone models using forensic hardware and software.

     11
          Even if some of the stored information on the device may be acquired forensically, not all
20
                                                     6

21
             Case 3:20-mj-01133-MDD Document 1 Filed 03/16/20 PageID.8 Page 8 of 11




 111 of the data subject to seizure may be so acquired. For devices that are not subject to forensic

 2
     II data acquisition     or that have potentially relevant data stored that is not subject to such
          acquisition, the examiner must inspect the device manually and record the process and the
 3 II results using digital photography. This process is time and labor intensive and may take

 4 II weeks or longer.
                19.      Following the issuance of this warrant, a case agent familiar with the
 5
          investigation will collect the subject cellular telephone and subject it to analysis. All
 6
     II forensic      analysis of the data contained within the telephone and its memory cards will
 7 II employ search protocols directed exclusively to the identification and extraction of data
 B II within the scope of this warrant.
               20.       Based on the foregoing, identifying and extracting data subject to seizure
 9 II pursuant to this warrant may require a range of data analysis techniques, including manual

10 II review, and, consequently, may take weeks or months. The personnel conducting the

     11
          identification and extraction of data will complete the analysis within ninety (90) days of
11
          the date the warrant is signed, absent further application to this court.
12                           PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
13              21.      Law enforcement has previously attempted to obtain the evidence sought by

     11
          this warrant through the owners' consent. Consent was not given.
14
                                                 CONCLUSION
15              22.       Based on the facts and information set forth above, there is probable cause to
16 II believe that a search of the Target Device will yield evidence of alien smuggling violation
     " of Title 8, United States Code, Sections 1324.
17
                 23.     Because the Target Device were seized at the time of FIGUERO Jr's arrest
ls II and have been securely stored since that time, there is probable cause to believe that such
19 II evidence continues to exist on the Target Device. As stated above, I believe that the

20
                                                        7

21
          Case 3:20-mj-01133-MDD Document 1 Filed 03/16/20 PageID.9 Page 9 of 11




 111 appropriate date range for this search is from February 14, 2020, through March 14,
     .. 2020.
 2
                24.   Accordingly, I request that the Court issue warrants authorizing law
 3 II enforcement to search the item described in Attachment A and seize the items listed in

 411 Attachment Busing the above-described methodology.
                I swear the foregoing is true and correct to the best of my knowledge and belief.
 5

 6

 7

 8
       Subscribed and sworn to before me this      _il_    day of March, 2020.
 9

10     Jlrr-~-
      Mitchell D. Dembin
11 II United States Magistrate Judge

12

13

14

15

16

17

18

19

20
                                                     8

21
      Case 3:20-mj-01133-MDD Document 1 Filed 03/16/20 PageID.10 Page 10 of 11



 1                                      ATTACHMENT A

 2
                                 PROPERTY TO BE SEARCHED
 3

 4 11 The following property is to be searched:

 5 II iPhone X
      Seized as FP&F No. 2020250400130801
 6 11 ("Target Device #1")

 7 II Target Device is currently in the custody of the Department of Homeland Security,
      Customs and Border Protection, 720 E. San Ysidro Blvd., San Ysidro, CA.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21
           Case 3:20-mj-01133-MDD Document 1 Filed 03/16/20 PageID.11 Page 11 of 11



 1
                                           ATTACHMENT B
                                         ITEMS TO BE SEIZED
 2

 3          Authorization to search the cellular telephone described in Attachment A
      includes the search of disks, memory cards, deleted data, remnant data, slack space, and
 4
   II temporary or permanent files contained on or in the cellular telephone for evidence
 5
   II described below. The seizure and search of the cellular telephone shall follow the
      search methodology described in the affidavit submitted in support of the warrant.
 6

 7   II     The evidence to be seized from the cellular telephone will be electronic records,
      communications, and data such as emails, text messages, chats and chat logs from
 8 II various third-party applications, photographs, audio files, videos, and location data, for
      the period of February 14, 2020 to March 14, 2020:
 9

10              a.    tending to indicate efforts to smuggle aliens from Mexico into the United
                      States;
11
                b.    tending to identify accounts, facilities, storage devices, and/or services-
12                    such as email addresses, IP addresses, and phone numbers- used to
                      facilitate alien smuggling and transportation of smuggled aliens;
13
                C.    tending to identify co-conspirators, criminal associates, or others involved
14                    in alien smuggling, or transportation of smuggled aliens;
                d.    tending to identify travel to or presence at locations involved in the
15
                      smuggling, transportation, or harboring of illegal aliens, such as stash
                      houses, load houses, or delivery points;
16
                e.    tending to identify the user of, or persons with control over or access to,
17                    the Target Device; and/or

18              f.    tending to place in context, identify the creator or recipient of, or establish
                      the time of creation or receipt of communications, records, or data involved
19                    in the activities described above,

20
          which are evidence of violations of Title 8, United States Code, Section 1324.
21
